Exhibit 10.1

 

FORM OF INDEMNIFICATION AGREEMENT

 

INDEMNIFICATION AGREEMENT (this “Agreement”), dated as of March 17, 2008, by and
between Levitt Corporation, a Florida corporation (the “Indemnitor”), and [NAME]
(the “Indemnitee”).

 

WHEREAS, the Indemnitor has asked the Indemnitee, and the Indemnitee has agreed,
to be a nominee for election to the Board of Directors of Office Depot, Inc., a
Delaware corporation (“Office Depot”), in which the Indemnitor has an
investment, at the 2008 annual meeting of stockholders of Office Depot
(including any adjournments, postponements, reschedulings or continuations
thereof) (the “Annual Meeting”); and

 

WHEREAS, the Indemnitor and/or its affiliates may, in appropriate 
circumstances, solicit proxies from the stockholders of Office Depot in support
of the Indemnitee’s election as a director of Office Depot at the Annual Meeting
(the “Solicitation”).

 

NOW, THEREFORE, in consideration of the foregoing and with the understanding on
the part of the Indemnitor that the Indemnitee is relying on this Agreement in
agreeing to be a nominee as aforesaid and for other and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 


1.                                       CERTAIN DEFINITIONS.  AS USED IN THIS
AGREEMENT, THE FOLLOWING DEFINED TERMS HAVE THE MEANINGS INDICATED BELOW:


 

“Claim” means any threatened, pending or completed action, suit or proceeding
(whether civil, criminal, administrative, formal or informal investigative or
other), whether instituted by Office Depot or any other party, or any inquiry or
investigation that Indemnitee in good faith believes might lead to the
institution of any such action, suit or proceeding.

 

“Expenses” means all reasonable attorneys’ fees and all other reasonable fees,
costs, expenses and obligations paid or incurred in connection with the
Solicitation or related matters, including without limitation, investigating,
defending or participating (as a party, witness or otherwise) in (including on
appeal), or preparing to defend or participate in, any Claim relating to any
Indemnifiable Event including the costs and expenses of the Indemnitee seeking
enforcement of this Agreement.

 

“Indemnifiable Event” means any event or occurrence relating to or directly or
indirectly arising out of, or any action taken or omitted to be taken in
connection with the Solicitation or related matters, but not in the Indemnitee’s
capacity as a director or officer of Office Depot if he is so elected.

 

“Loss” means any and all damages, judgments, fines, penalties, amounts paid or
payable in settlement, deficiencies, losses and Expenses (including all
interest, assessments, and other charges paid or payable in connection with or
in respect of such Losses).

 

--------------------------------------------------------------------------------


 


2.                                       INDEMNIFICATION.  (A) IN THE EVENT THE
INDEMNITEE IN HIS CAPACITY AS A NOMINEE FOR ELECTION TO OFFICE DEPOT’S BOARD OF
DIRECTORS AT THE ANNUAL MEETING WAS, IS OR BECOMES A PARTY TO OR OTHER
PARTICIPANT IN (INCLUDING, WITHOUT LIMITATION, AS A WITNESS), OR IS THREATENED
TO BE MADE A PARTY TO OR OTHER PARTICIPANT IN, A CLAIM BY REASON OF (OR ARISING
OR ALLEGEDLY ARISING IN ANY MANNER OUT OF OR RELATING TO IN WHOLE OR IN PART) AN
INDEMNIFIABLE EVENT OR THE INDEMNITEE’S BEING A NOMINEE FOR ELECTION TO OFFICE
DEPOT’S BOARD OF DIRECTORS AT THE ANNUAL MEETING, THE INDEMNITOR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEE FROM AND AGAINST ANY AND ALL LOSSES SUFFERED, INCURRED OR SUSTAINED
BY THE INDEMNITEE OR TO WHICH THE INDEMNITEE BECOMES SUBJECT, RESULTING FROM,
ARISING OUT OF OR RELATING TO SUCH CLAIM (IT BEING UNDERSTOOD THAT EXCEPT AS
PROVIDED IN SECTION 2(C) WITH RESPECT TO EXPENSES, REIMBURSEMENTS OF ANY SUCH
LOSSES SHALL BE MADE AS SOON AS PRACTICABLE BUT IN ANY EVENT NO LATER THAN 15
DAYS AFTER WRITTEN REQUEST IS MADE TO THE INDEMNITOR ACCOMPANIED BY SUPPORTING
DOCUMENTATION; PROVIDED, THAT IN ANY CASE NO REIMBURSEMENT OF ANY SUCH LOSSES
SHALL BE MADE UNTIL FINAL DISPOSITION OF SUCH CLAIMS); PROVIDED, HOWEVER, THAT
THE INDEMNITOR SHALL NOT BE LIABLE IN ANY SUCH CASE TO THE EXTENT THAT ANY SUCH
CLAIMS OR LOSSES ARISE (I) OUT OF MATERIALLY INACCURATE WRITTEN INFORMATION
SUPPLIED BY THE INDEMNITEE FOR INCLUSION IN PROXY SOLICITATION MATERIALS OR ANY
OTHER FILINGS MADE WITH ANY FEDERAL OR STATE GOVERNMENTAL AGENCY OR (II) FROM
THE INDEMNITEE’S VIOLATION OF LAW, FRAUD, NEGLIGENCE, GROSS NEGLIGENCE, BAD
FAITH OR WILLFUL MISCONDUCT.  THE INDEMNITEE SHALL GIVE THE INDEMNITOR WRITTEN
NOTICE OF ANY CLAIM (ACCOMPANIED BY SUCH REASONABLE SUPPORTING DOCUMENTATION AS
MAY BE IN THE INDEMNITEE’S POSSESSION) AS SOON AS PRACTICABLE AFTER THE
INDEMNITEE BECOMES AWARE THEREOF; PROVIDED, THAT THE FAILURE OF THE INDEMNITEE
TO GIVE SUCH NOTICE SHALL NOT RELIEVE THE INDEMNITOR OF ITS INDEMNIFICATION
OBLIGATIONS UNDER THIS AGREEMENT, EXCEPT TO THE EXTENT THAT SUCH FAILURE
MATERIALLY PREJUDICES THE RIGHTS OF THE INDEMNITOR.  NOTWITHSTANDING ANY
PROVISION OF THIS AGREEMENT, WITH RESPECT TO A CLAIM INITIATED OR COMMENCED BY
THE INDEMNITEE, THE INDEMNITOR SHALL NOT BE REQUIRED TO INDEMNIFY OR ADVANCE
EXPENSES TO THE INDEMNITEE IN CONNECTION WITH PROSECUTING SUCH CLAIM (OR PART
THEREOF) OR IN DEFENDING ANY COUNTERCLAIM, CROSS-CLAIM, AFFIRMATIVE DEFENSE, OR
SIMILAR ACTION IN SUCH CLAIM (OR PART THEREOF), UNLESS SUCH CLAIM (OR PART
THEREOF) WAS AUTHORIZED IN THE SPECIFIC CASE BY THE BOARD OF DIRECTORS OF THE
INDEMNITOR, PROVIDED, HOWEVER, THAT THE INDEMNITEE MAY BRING A CLAIM TO ENFORCE
THE TERMS OF THIS AGREEMENT AND SHALL BE ENTITLED, TO THE EXTENT SUCCESSFUL IN
WHOLE OR IN MATERIAL PART ON SUCH CLAIM, TO BE PAID THE EXPENSES OF PROSECUTING
SUCH CLAIM.


 


(B)                                 IN THE CASE OF THE COMMENCEMENT OF ANY
ACTION AGAINST THE INDEMNITEE IN RESPECT OF WHICH HE MAY SEEK INDEMNIFICATION
FROM THE INDEMNITOR HEREUNDER, THE INDEMNITOR MAY, BY WRITTEN NOTICE TO THE
INDEMNITEE, ELECT TO ASSUME THE DEFENSE THEREOF  (WITH COUNSEL REASONABLY
SATISFACTORY TO THE INDEMNITEE), INCLUDING, WITHOUT LIMITATION, THE NEGOTIATION
AND APPROVAL OF ANY SETTLEMENT OF SUCH ACTION.  AFTER NOTICE FROM THE INDEMNITOR
TO THE INDEMNITEE OF THE INDEMNITOR’S ELECTION SO TO ASSUME THE DEFENSE THEREOF,
THE INDEMNITOR WILL NOT BE LIABLE TO THE INDEMNITEE UNDER THIS AGREEMENT FOR ANY
EXPENSES SUBSEQUENTLY INCURRED BY THE INDEMNITEE IN CONNECTION WITH THE DEFENSE
THEREOF.  IF, IN ANY ACTION FOR WHICH INDEMNITY MAY BE SOUGHT HEREUNDER, THE
INDEMNITOR SHALL NOT HAVE TIMELY ASSUMED THE DEFENSE THEREOF WITH COUNSEL
REASONABLY SATISFACTORY TO THE INDEMNITEE, OR THE INDEMNITEE SHALL HAVE BEEN
ADVISED BY HIS COUNSEL THAT IT WOULD CONSTITUTE A CONFLICT OF INTEREST FOR THE
SAME COUNSEL TO REPRESENT BOTH HIM AND THE INDEMNITOR OR BOTH HIM AND ANY OTHER
INDEMNIFIED PARTY IN SUCH ACTION, OR IF THE

 

2

--------------------------------------------------------------------------------


 


INDEMNITEE MAY HAVE SEPARATE OR ADDITIONAL DEFENSES WITH REGARD TO SUCH ACTION,
THE INDEMNITEE SHALL HAVE THE RIGHT TO EMPLOY HIS OWN COUNSEL REASONABLY
SATISFACTORY TO THE INDEMNITOR IN SUCH ACTION, IN WHICH EVENT THE INDEMNITOR
SHALL REIMBURSE THE INDEMNITEE FOR ALL REASONABLE LEGAL FEES AND EXPENSES
INCURRED BY HIM IN CONNECTION WITH THE DEFENSE THEREOF.  THE INDEMNITOR SHALL IN
NO EVENT BE LIABLE FOR ANY SETTLEMENT OF ANY ACTION EFFECTED WITHOUT ITS PRIOR
WRITTEN CONSENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD).  THE
INDEMNITOR SHALL NOT SETTLE ANY CLAIM IN ANY MANNER THAT WOULD IMPOSE ANY
EXPENSE, PENALTY, OBLIGATION OR LIMITATION ON THE INDEMNITEE, OR WOULD CONTAIN
LANGUAGE (OTHER THAN A RECITATION OF ANY AMOUNTS TO BE PAID IN SETTLEMENT) THAT
COULD REASONABLY BE VIEWED AS AN ACKNOWLEDGMENT OF WRONGDOING ON THE PART OF THE
INDEMNITEE OR AS MATERIALLY DETRIMENTAL TO THE REPUTATION OF THE INDEMNITEE,
WITHOUT THAT INDEMNITEE’S PRIOR WRITTEN CONSENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD).


 


(C)                                  THE INDEMNITEE’S RIGHT TO INDEMNIFICATION
IN SECTION 2 OF THIS AGREEMENT SHALL INCLUDE THE RIGHT OF THE INDEMNITEE TO BE
ADVANCED BY THE INDEMNITOR ANY EXPENSES INCURRED IN DEFENDING ANY CLAIM AS SUCH
EXPENSES ARE INCURRED BY THE INDEMNITEE; PROVIDED, HOWEVER, THAT ALL AMOUNTS
ADVANCED IN RESPECT OF SUCH EXPENSES SHALL BE REPAID TO THE INDEMNITOR BY THE
INDEMNITEE IF IT SHALL ULTIMATELY BE DETERMINED IN A FINAL NON-APPEALABLE
JUDGMENT THAT THE INDEMNITEE IS NOT ENTITLED TO BE INDEMNIFIED FOR SUCH
EXPENSES.


 


3.                                       PARTIAL INDEMNITY, ETC.  IF AN
INDEMNITEE IS ENTITLED UNDER ANY PROVISION OF THIS AGREEMENT TO INDEMNIFICATION
BY THE INDEMNITOR FOR SOME OR A PORTION OF ANY LOSS, BUT NOT FOR ALL OF THE
TOTAL AMOUNT THEREOF, THE INDEMNITOR SHALL NEVERTHELESS INDEMNIFY THE INDEMNITEE
FOR THE PORTION THEREOF TO WHICH THE INDEMNITEE IS ENTITLED.  MOREOVER,
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, TO THE EXTENT THAT THE
INDEMNITEE HAS BEEN SUCCESSFUL ON THE MERITS OR OTHERWISE IN DEFENSE OF ANY OR
ALL CLAIMS RELATING IN WHOLE OR IN PART TO AN INDEMNIFIABLE EVENT OR IN DEFENSE
OF ANY ISSUE OR MATTER THEREIN, THE INDEMNITEE SHALL BE INDEMNIFIED AGAINST ALL
EXPENSES INCURRED IN CONNECTION THEREWITH PURSUANT TO THE TERMS OF THIS
AGREEMENT.


 


4.                                       NO PRESUMPTIONS.  FOR PURPOSES OF THIS
AGREEMENT, THE TERMINATION OF ANY CLAIM, ACTION, SUIT OR PROCEEDING, BY
JUDGMENT, ORDER, SETTLEMENT (WHETHER WITH OR WITHOUT COURT APPROVAL), OR UPON A
PLEA OF NOLO CONTENDERE, OR ITS EQUIVALENT, SHALL NOT CREATE A PRESUMPTION THAT
THE INDEMNITEE DID NOT MEET ANY PARTICULAR STANDARD OF CONDUCT OR HAS ANY
PARTICULAR BELIEF OR THAT A COURT HAS DETERMINED THAT INDEMNIFICATION IS NOT
PERMITTED BY APPLICABLE LAW.


 


5.                                       AMENDMENTS, ETC.  NO SUPPLEMENT,
MODIFICATION OR AMENDMENT OF THIS AGREEMENT SHALL BE BINDING WITH RESPECT TO ANY
PARTY UNLESS EXECUTED IN WRITING BY SUCH PARTY.  NO WAIVER OF ANY OF THE
PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED OR SHALL CONSTITUTE A WAIVER OF ANY
OTHER PROVISIONS HEREOF (WHETHER OR NOT SIMILAR) NOR SHALL SUCH WAIVER
CONSTITUTE A CONTINUING WAIVER.


 


6.                                       SUBROGATION.  IN THE EVENT OF PAYMENT
UNDER THIS AGREEMENT, THE INDEMNITOR SHALL BE SUBROGATED TO THE EXTENT OF SUCH
PAYMENT TO ALL OF THE RIGHTS OF RECOVERY OF THE INDEMNITEE, AND THE INDEMNITEE
SHALL, AT THE INDEMNITOR’S EXPENSE, EXECUTE ALL PAPERS REASONABLY REQUIRED AND
SHALL DO EVERYTHING THAT MAY BE REASONABLY NECESSARY TO SECURE SUCH RIGHTS,
INCLUDING THE EXECUTION OF SUCH DOCUMENTS REASONABLY NECESSARY TO ENABLE THE
INDEMNITOR EFFECTIVELY TO BRING SUIT TO ENFORCE SUCH RIGHTS.

 

3

--------------------------------------------------------------------------------


 


7.                                       NO DUPLICATION OF PAYMENTS.  THE
INDEMNITOR SHALL NOT BE LIABLE UNDER THIS AGREEMENT TO MAKE ANY PAYMENT IN
CONNECTION WITH A CLAIM MADE AGAINST THE INDEMNITEE TO THE EXTENT THE INDEMNITEE
HAS OTHERWISE ACTUALLY RECEIVED PAYMENT (UNDER ANY INSURANCE POLICY, CHARTER
PROVISION, BY-LAW OR OTHERWISE) OF THE AMOUNTS OTHERWISE INDEMNIFIABLE HEREUNDER
PROVIDED THAT, IF THE INDEMNITEE FOR ANY REASON IS REQUIRED TO DISGORGE ANY
PAYMENT ACTUALLY RECEIVED BY HIM, THE INDEMNITOR SHALL BE OBLIGATED TO PAY SUCH
AMOUNT TO THE INDEMNITEE IN ACCORDANCE WITH THE OTHER TERMS OF THIS AGREEMENT
(I.E., DISREGARDING THE TERMS OF THIS SECTION 7).


 


8.                                       NONEXCLUSIVITY OF RIGHTS.  THE RIGHTS
TO INDEMNIFICATION AND TO ADVANCEMENT OF EXPENSES CONFERRED IN THIS AGREEMENT
ARE IN ADDITION TO AND SHALL NOT BE EXCLUSIVE OF ANY OTHER RIGHT THE INDEMNITEE
MAY HAVE OR HEREAFTER ACQUIRE UNDER ANY STATUTE, PROVISION OF THE INDEMNITOR’S
(OR OF ANY OTHER ENTITY’S) CERTIFICATE OF INCORPORATION OR BYLAWS, AGREEMENT,
DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE POLICY, VOTE OF STOCKHOLDERS OR
DIRECTORS, OR OTHERWISE.


 


9.                                       GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS.


 


10.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT WHICH
TOGETHER SHALL CONSTITUTE ONE AGREEMENT.  DELIVERY OF AN EXECUTED SIGNATURE
PAGE OF THIS AGREEMENT BY FACSIMILE TRANSMISSION SHALL BE AS EFFECTIVE AS
DELIVERY OF A MANUALLY EXECUTED COUNTERPART HEREOF.


 


11.                                 ENTIRE AGREEMENT.  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT
HEREOF.


 

[Remainder of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

Levitt Corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

Name:

 

--------------------------------------------------------------------------------